U.S. Department of Justice
United States Attorney




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA


 UNITED STATES OF AMERICA                                                  Indictment/Information

 V.
                                                                               1:2D-CR-O84
 Arden McCann,                                                    UNDER SEAL
 a/k/a RCQueen, a/k/a DRXanax, a/k/a                                                        FILEDmi 00r EN
                                                                                              v
 Xanaxlabs, a/ k/ a Pasitheas, a/ k/ a                                                                        COU
                                                                                                        - Atlanta   RT
                                                                                                                       "
 TheMailMan, a/k/a WhiteYellowGreen, a/k/a
 XanaxBlotters                                                                           FEB 18
                                                                                     JAMES
                                                                                                2020
                                                                                   Sy:       N.
                                                                                             HATTEN,
  Agent to Arrest                                                                        4&774       Clerk
                                                                                                        D,eptity
                                                                                                                   Clerk




                                                  PRAECIPE

    The Clerk is hereby directed to issue a warrant for arrest, certified copy (copies) of indictment
attached, returnable instanter, in the above-stated case.


                                                              Nicholas Hartigan
                                                              Assistant United States Attorney

Filed In Clerk's Office, this                   day of February, 2020.

                                                                         ISSUED AND DELIVER'ED
                                    Clerk                                TO U.S MARSHAL


By                                                                       c9/             DEPUTY CLERK
                                 Deputy Clerk


                                                                                                  Form No. USA-19-8
                                                                                                     (Rev. 08/06/87)
                                                                                                   N.D.Ga. 08/26/94
